DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1, 11, 15, and 35-47 have been considered but are moot in view of the new ground(s) of rejection set forth.

Applicant's arguments filed May 13 2021 have been fully considered but they are not persuasive. In regards to the applicants arguments regarding the rejection of claims 1, 11, 15, and 35-47 under 35 U.S.C. § 103, the examiner respectfully disagrees with certain arguments raised by the applicant. For example the applicant argues on (Pg.’s 10-12) of the remarks, that the prior art (Of Record) does not disclose the newly added claim features in independent claim 1 of “receiving a radio resource control (RRC) message including: a random access channel (RACH) resource configuration for one or more uplink bandwidth parts (BWPs), location information for the one or more uplink BWPs; and subcarrier spacing (SCS) information for the one or more uplink BWPs”. More specifically the applicant states on (Pg.’s 11-12 of the remarks), that the teachings of Ji (Of Record) and Takeda (Of Record) fails to teach or suggest that the RRC message includes all of: RACH resource configuration for one or more UL BWPs, location information for the one or more UL BWPs, and SCS information for the one or more UL BWPs, as recited in Claim 1. However, the examiner respectfully disagrees as the .

For example, Takeda discloses UL BWP(s) are configured for the user terminal (see Para [0111] i.e., UL BWP(s) configured for the user terminal, [0119], & [0131] i.e., a plurality of UL BWPs are configured for the user terminal).

Takeda discloses  receiving a radio resource control (RRC) message (see Para’s [0115] i.e., The BWP configuration information & [0116] i.e., The user terminal may receive BWP configuration information through higher layer signaling (for example RRC signaling)) including: a random access channel (RACH) resource configuration for one or more uplink bandwidth parts (BWPs), (see Fig. 10 i.e., UL BWP #1 for PRACH), (see Fig. 10 i.e., UL BWP #1 for PRACH & UL BWP #2), (see Para’s [0031], [0110-0111], [0114-0115] i.e., The BWP configuration information may include at least one of information indicating a numerology (for example, subcarrier spacing), information indicating a frequency position (for example, center frequency), information indicating a bandwidth (for example, the number of resource blocks (RB) (also referred to as “Physical RBs (PRBs)” and the like), [0131], [0132-0134] i.e., As illustrated in Fig. 10, configuration information of a PRACH and/or a PUCCH is included in UL BWP #1). 


see Para [0115] i.e., The BWP configuration information may include at least one of information indicating a frequency position (for example, center frequency)…information related to Quasi-Co-Location, and the like & [0116] i.e., The user terminal may receive BWP configuration information through higher layer signaling (for example, RRC signaling)

and subcarrier spacing (SCS) information for the one or more uplink BWPs (see Para [0115] i.e., The BWP configuration information may include at least one of information indicating a numerology (for example, subcarrier spacing) & [0116] i.e., The user terminal may receive BWP configuration information through higher layer signaling (for example, RRC signaling)). 

Therefore the BWP configuration information which includes all of: the claimed RACH resource configuration for one or more UL BWPs, location information for the one or more UL BWPs, and SCS information for the one or more UL BWPs as disclosed in (Para [0115]) of Takeda is signaled to the UE through an RRC message (see Para [0116] i.e., The user terminal may receive BWP configuration information through higher layer signaling (for example, RRC signaling)).

For the reasons explained Takeda does teach that the RRC message includes all of: RACH resource configuration for one or more UL BWPs, location information for the one 

In regards to the applicants arguments on (Pg. 13 of the remarks), the applicant argues the teachings of Kim (Of Record), with respect to the claim features of “receiving a random access response (RAR) including a timing advance (TA) value” and “performing an uplink transmission after the reception of the RAR based on a timing alignment corresponding to the TA value”, and “wherein the timing alignment is identified based on a SCS of the uplink transmission”, is not taught in Kim. The examiner has issued a new ground(s) for addressing the limitation of a “timing alignment” corresponding to the TA value. Therefore arguments with respect to the claim feature are considered moot. 

In regards to the applicants arguments on the (last paragraph of Pg. 13) of the remarks, the applicant states that “Kim teaches that an SCS value is applied to the TA value by the base station, before the TA value is transmitted to the UE and therefore Kim does not teach or suggest that the UE, upon receiving the TA value, can identify timing alignment corresponding to the TA value based on an SCS of a UL transmission in order to perform the UL transmission based on the identified timing alignment (last paragraph of Pg. 13). However with respect to Para’s [0087] & [0200-0204] in Kim (Of Record), Kim teaches that the RAR includes timing advance (TA) information indicating timing offset information for UL synchronization, (see Para [0087]). Therefore the UE will “identify” the timing offset included in timing advance information received in the RAR regardless if the base station applies the SCS value to the TA value, before the TA value is transmitted to the UE. That see [0087] i.e., The RAR includes timing advance (TA) information indicating timing offset information for UL synchronization…The UE may perform UL transmission (of, e.g., Msg3) according to the resource allocation information and the TA value in the RAR (i.e., “timing offset” identified by the UE) & Para’s [0200-0202] i.e., The RAR is a message transmitted as a response to Msg1 of the UE. The TRP transmits the RAR in consideration of information about a service type and/or a use case, or a supported subcarrier spacing that the UE has reported through Msg1…RACH Msg1 including information about a requested service type, use case, and/or subcarrier spacing may be transmitted and the TRP transmits an RAR in consideration of this information & [0204] i.e., the TRP may designate a numerology (e.g., a subcarrier spacing) which is to be used on a corresponding resource together with information about a UL time/frequency resource on which Msg3 is to be transmitted…In addition, timing advance (TA) information is transmitted in the RAR and the TRP may transmit a different TA value according to subcarrier spacing).

Therefore the timing advance information identified by the UE in response to receiving the RAR is based on consideration of a SCS for the uplink transmission (Kim, see Para’s [0200], [0202], & [0204]). This is because the SCS information used for the uplink transmission is reported by the UE through Msg 1 (i.e., preamble) (Kim, see Para’s [0200] i.e., The TRP transmits the RAR in consideration of information about a service type and/or a use case, or a supported subcarrier spacing that the UE has reported through Msg1, [0202] i.e., RACH Msg1 including information about a requested service type, use case, and/or subcarrier spacing may be transmitted and the TRP transmits an RAR in consideration of this information…the TRP allocates the resource in a band to which the subcarrier spacing, the service type, and/or the use case requested by the UE is applied & [0204] i.e., TRP may transmit a different TA value according to subcarrier spacing). Therefore the UE will identify “timing offset” information corresponding to the timing advance (TA) information which is “based on a SCS of the uplink transmission”. As previously explained, in regards to identifying “timing alignment”, a new ground(s) of rejection has been set forth for addressing the limitation.  
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1, 11, 15, and 35-47 are rejected under 35 U.S.C. 103 as being unpatentable over Ji et al. US (2018/0098361) in view of Takeda et al. US (2020/0252180), further in view of KIM et al. US (2019/0230696), and further in view of CHO et al. US (2018/0249479).
 
see Fig. 6 i.e., user equipment 600) in a wireless communication system, the method comprising: 

Receiving a radio resource control (RRC) message including a random access channel (RACH) resource configuration for one or more uplink bandwidth parts (BWPs) (see Para’s [0046] i.e., a BS 104 may schedule UL and/or DL communications with a UE 102 in units of slots, which may include time-frequency resources spanning a number of subcarriers in frequency and a number of symbols in time, [0079] i.e., RACH configuration), (see Para’s [0043] i.e., radio resource configuration (RRC) information related to random access channel (RACH) procedures, [0044] i.e., random-access procedure by transmitting a random access preamble…When a BS 104 detects the random-access preamble, the BS may respond with a random access response (RAR)…In some embodiments, the random-access preamble, the RAR, the connection request, and the connection response may be referred to as Msg 1, Msg 2, Msg, 3, and Msg 4, respectively, [0078] i.e., the UE may be configured with one or more bandwidth parts (e.g., frequency bands) & [0080-0081] i.e., Msg 1 is configured in the RACH configuration & [0091]). 

transmitting a RACH preamble on an active uplink BWP among the one or more uplink BWPs (see Para’s [0043] i.e., RRC configuration information related to RACH procedure, [0044] i.e., In an embodiment, a UE 102 may initiate an initial network access or a random-access procedure by transmitting a random access preamble (e.g., a physical signal including a predetermined sequence with no data bits). When a BS 104 detects the random-access preamble, the BS may respond with a random access response (RAR), [0078] i.e., the UE may be configured with one or more bandwidth parts (e.g., frequency bands), & [0080] i.e., Msg 1 is configured in the RACH configuration & [0081] i.e., In an embodiment, there is an initial active DL/UL bandwidth part pair (i.e., “active uplink BWP”) valid for a UE until the UE is explicitly configured or reconfigured with one or more bandwidth parts during or after an RRC connection (e.g., the exchanges of Msg 3 and 4) is established. The initial active DL/UL bandwidth part is confined within the UE minimum bandwidth for the given frequency band).

While Ji discloses transmitting the RACH preamble on an active uplink BWP among the one or more uplink BWPs (see Para’s [0044] i.e., In an embodiment, a UE 102 may initiate an initial network access or a random-access procedure by transmitting a random access preamble, [0078], & [0080-0081] i.e., “In an embodiment, there is an initial active DL/UL bandwidth part pair” (i.e., “active uplink BWP”) “valid for a UE until the UE is explicitly configured or reconfigured with one or more bandwidth parts during or after an RRC connection (e.g., the exchanges of Msg 3 and Msg 4) is established” suggests the initial active DL/UL bandwidth part pair allocated for the UE will be used for Msg 1 and Msg 2 before the RRC connection (e.g., Msg 3 and 4) transmission), Ji does not disclose receiving a radio resource control (RRC) message including a random access channel (RACH) resource configuration for one or more uplink bandwidth parts (BWPs), location information for the one or more uplink BWPs, and subcarrier spacing (SCS) information for the one or more uplink BWPs; and  

Takeda discloses receiving a radio resource control (RRC) message including a random access channel (RACH) resource configuration for one or more uplink bandwidth parts (BWPs) (see Fig. 10 i.e., UL BWP #1 for PRACH), (see Fig. 10 i.e., UL BWP #1 for PRACH & UL BWP #2), (see Para’s [0031], [0110-0111], [0114-0115] i.e., The BWP configuration information may include at least one of information indicating a numerology (for example, subcarrier spacing), information indicating a frequency position (for example, center frequency), information indicating a bandwidth (for example, the number of resource blocks (RB) (also referred to as “Physical RBs (PRBs)” and the like) [0116] i.e., The user terminal may receive BWP configuration information through higher layer signaling (for example, RRC signaling etc.), [0117] i.e., a plurality of BWPs are configured for the user terminal, [0119] i.e., a plurality of UL BWPs (i.e., “set of BWPs”) may be configured for the user terminal & [0131] i.e., a plurality of UL BWPs (i.e., “set of BWPs”) are configured for the user terminal, [0132-0134] i.e., As illustrated in Fig. 10, configuration information of a PRACH and/or a PUCCH is included in UL BWP #1). 
 
location information for the one or more uplink BWPs, (see Para [0115] i.e., The BWP configuration information may include at least one of information indicating a frequency position (for example, center frequency)…information related to Quasi-Co-Location, and the like & [0116] i.e., The user terminal may receive BWP configuration information through higher layer signaling (for example, RRC signaling))

and subcarrier spacing (SCS) information for the one or more uplink BWPs (see Para [0115] i.e., The BWP configuration information may include at least one of information indicating a numerology (for example, subcarrier spacing) & [0116] i.e., The user terminal may receive BWP configuration information through higher layer signaling (for example, RRC signaling))

and transmitting a RACH preamble on an active uplink BWP among the one or more uplink BWPs (see Fig. 10 i.e., UL BWP #1 for PRACH & Para [0156] i.e., A random access preamble for establishing a connection with a cell can be transmitted on the PRACH), (see Fig. 10 i.e., UL BWP #1 for PRACH & Para’s [0115-0117] i.e., BWP configuration information received by the user terminal, [0119] i.e., UL BWP configured for the user terminal, [0131] i.e., The UL signal(s) is, for example, at least one of…a random access channel (for example, a Physical Random Access Channel (PRACH) & [0132-0133] i.e., Fig. 10 is a diagram to show an example of transmission of a UL signal in each UL BWP according to the third aspect & [0133-0134] i.e., As illustrated in Fig. 10, configuration information of a PRACH and/or a PUCCH is included in UL BWP #1). 

see Fig. 10 & Para’s [0114-0116] & [0131]) including an UL BWP configured for purposes of UL transmission of a random access preamble signal on the physical random access channel (PRACH) (see Fig. 10 i.e., UL BWP #1 for PRACH & Para’s [0131-0134] i.e., configuration information of a PRACH is included in UL BWP #1 & [0156] i.e., A random access preamble for establishing a connection with a cell can be transmitted on the PRACH)).  

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the user equipment which performs the RACH procedure including transmitting the RACH preamble to the base station as disclosed in Ji to receive RACH configuration information including information of an uplink bandwidth part BWP from one or more BWPs for uplink preamble PRACH transmission as disclosed in the teachings of Takeda who discloses a plurality of uplink (UL) BWPs may be configured for the user terminal because the motivation lies in Takeda for allocating resources of an UL BWP to the user terminal configured for PRACH preamble transmission on the uplink for efficiently performing the random access procedure.  

While Ji discloses receiving a random access response (Ji, see Para [0044] i.e., When a BS 104 detects the random-access preamble, the BS may respond with a random access response (RAR)) and performing the uplink transmission after the reception of the random access response (Ji, see Para [0044] i.e., Upon detecting the RAR, the UE 102 may transmit a connection request to the BS 104 to establish an RRC connection with the BS 104…Msg 3), the combination of Ji in view of Takeda does not disclose the claim features of receiving a random access response (RAR) including a timing advance (TA) value; and performing an uplink transmission after the reception of the RAR based on the TA value. However the claim features would be rendered obvious in view of KIM et al. US (2019/0230696).

KIM discloses receiving a random access response including a timing advance (TA) value; (see Para’s [0087] i.e., The RAR includes timing advance (TA) information indicating timing offset information for UL synchronization, UL resource allocation information (UL grant information), and a temporary UE identifier (e.g., temporary cell-RNTI (TC-RNTI)). The UE may perform UL transmission (of, e.g., Msg3) according to the resource allocation information and the TA value in the RAR), [0200-0202] & [0204] i.e., timing advance (TA) information is transmitted in the RAR and the TRP may transmit a different TA value according to subcarrier spacing. To transmit Msg3 (i.e., “uplink transmission”), the UE receives a UL resource allocated in a carrier or a subband to which the subcarrier spacing, service type, and/or use case requested thereby is applied). 

and performing the uplink transmission after the reception of the random access response based on the TA value (see Para’s [0087] i.e., The RAR includes timing advance (TA) information indicating timing offset information for UL synchronization, UL resource allocation information (UL grant information), and a temporary UE identifier (e.g., temporary cell-RNTI (TC-RNTI)). The UE may perform UL transmission (of, e.g., Msg3) according to the resource allocation information and the TA value in the RAR), [0200-0202] & [0204] i.e., timing advance (TA) information is transmitted in the RAR and the TRP may transmit a different TA value according to subcarrier spacing. To transmit Msg3 (i.e., “uplink transmission”), the UE receives a UL resource allocated in a carrier or a subband to which the subcarrier spacing, service type, and/or use case requested thereby is applied). 

KIM further discloses wherein the RACH resource configuration includes location information of the uplink BWP and SCS information of the uplink BWP (see Para’s [0088] i.e., PRACH configuration is provided through a higher layer signal (transmitted from an eNB), [0181] i.e., RACH resource…PRACH preamble and, possibly UL RACH message 3 such as Msg3 may be transmitted on the UL RACH resource…Alternatively, the size and location information on the time/frequency of the RACH resource are included in PRACH configuration & [0185] i.e., PRACH resource configuration may be transmitted on the PBCH…Since DL/UL frequency bands may differ, the PBCH may transmit DL/UL system bandwidth information and transmit a numerology used for UL data/control channel transmission, i.e., a subcarrier spacing). 

(KIM suggests the random access response (RAR) includes timing advance (TA) information indicating timing offset information for UL synchronization (see Para [0087])). 



While Kim discloses performing an uplink transmission after the reception of the RAR based on a timing offset corresponding to the TA value (see Para [0087] i.e., The RAR includes timing advance (TA) information indicating timing offset information for UL synchronization…The UE may perform UL transmission (of, e.g., Msg3) according to the resource allocation information and the TA value in the RAR), wherein the timing offset is identified based on a SCS of the uplink transmission (see [0087] i.e., The RAR includes timing advance (TA) information indicating timing offset information for UL synchronization…The UE may perform UL transmission (of, e.g., Msg3) according to the resource allocation information and the TA value in the RAR (i.e., “timing offset” identified by the UE) & Para’s [0200-0202] i.e., The RAR is a message transmitted as a response to Msg1 of the UE. The TRP transmits the RAR in consideration of information about a service type and/or a use case, or a supported subcarrier spacing that the UE has reported through Msg1…RACH Msg1 including information about a requested service type, use case, and/or subcarrier spacing may be transmitted and the TRP transmits an RAR in consideration of this information & [0204] i.e., the TRP may designate a numerology (e.g., a subcarrier spacing) which is to be used on a corresponding resource together with information about a UL time/frequency resource on which Msg3 is to be transmitted…In addition, timing advance (TA) information is transmitted in the RAR and the TRP may transmit a different TA value according to subcarrier spacing), the combination of Ji in view of Takeda, and further in view of Kim does not explicitly disclose the timing offset is a timing alignment. However the claim feature would be rendered obvious in view of CHO et al. US (2018/0249479). 

Cho discloses random access response information includes Timing Alignment (TA) representing timing offset information for synchronization, (see Para’s [0194] & [0226]).   

(Cho suggests the Timing Alignment (TA) which represents timing offset information is used for achieving synchronization (see Para [0194])). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the identified timing offset information corresponding to the timing advance (TA) information received in the RAR which is used for achieving UL synchronization and wherein the timing offset is identified based on a SCS of the uplink transmission as disclosed in Ji in view of Takeda, and further in view of Kim to be identified as a timing alignment based on the teachings of Cho who discloses the random access response information includes Timing Alignment (TA) which represents timing offset information 
 
Regarding Claim 11, Ji discloses a base station (BS) (see Fig. 7, 700) in a wireless communication system, the BS comprising: a transceiver (see Fig. 7, 710); and a processor (see Fig. 7, 702) operably coupled to the transceiver (see Fig. 7, 710) and configured to: transmit a radio resource control (RRC) message including a random access channel (RACH) resource configuration for one or more uplink bandwidth parts (BWPs) (see Para’s [0046] i.e., a BS 104 may schedule UL and/or DL communications with a UE 102 in units of slots, which may include time-frequency resources spanning a number of subcarriers in frequency and a number of symbols in time, [0079] i.e., RACH configuration), (see Para’s [0043] i.e., radio resource configuration (RRC) information related to random access channel (RACH) procedures, [0044] i.e., random-access procedure by transmitting a random access preamble…When a BS 104 detects the random-access preamble, the BS may respond with a random access response (RAR)…In some embodiments, the random-access preamble, the RAR, the connection request, and the connection response may be referred to as Msg 1, Msg 2, Msg, 3, and Msg 4, respectively, [0078] i.e., the UE may be configured with one or more bandwidth parts (e.g., frequency bands) & [0080-0081] i.e., Msg 1 is configured in the RACH configuration & [0091]). 

see Para’s [0043] i.e., RRC configuration information related to RACH procedure, [0044] i.e., In an embodiment, a UE 102 may initiate an initial network access or a random-access procedure by transmitting a random access preamble (e.g., a physical signal including a predetermined sequence with no data bits). When a BS 104 detects the random-access preamble, the BS may respond with a random access response (RAR), [0078] i.e., the UE may be configured with one or more bandwidth parts (e.g., frequency bands), & [0080] i.e., Msg 1 is configured in the RACH configuration & [0081] i.e., In an embodiment, there is an initial active DL/UL bandwidth part pair (i.e., “active uplink BWP”) valid for a UE until the UE is explicitly configured or reconfigured with one or more bandwidth parts during or after an RRC connection (e.g., the exchanges of Msg 3 and 4) is established. The initial active DL/UL bandwidth part is confined within the UE minimum bandwidth for the given frequency band).

While Ji discloses receiving the RACH preamble on an active uplink BWP among the one or more uplink BWPs (see Para’s [0044] i.e., In an embodiment, a UE 102 may initiate an initial network access or a random-access procedure by transmitting a random access preamble, [0078], & [0080-0081] i.e., “In an embodiment, there is an initial active DL/UL bandwidth part pair” (i.e., “active uplink BWP”) “valid for a UE until the UE is explicitly configured or reconfigured with one or more bandwidth parts during or after an RRC connection (e.g., the exchanges of Msg 3 and Msg 4) is established” suggests the initial active DL/UL bandwidth part pair allocated for the UE will be used for Msg 1 and Msg 2 before the RRC connection (e.g., Msg 3 and 4) transmission), Ji does not disclose transmitting a radio resource control (RRC) message including a random access channel (RACH) resource configuration for one or more uplink bandwidth parts (BWPs), location information for the one or more uplink BWPs, and subcarrier spacing (SCS) information for the one or more uplink BWPs; and  receiving the RACH preamble on an active uplink BWP among the one or more uplink BWPs. However the claim features would be rendered obvious in view of Takeda et al. US (2020/0252180).

Takeda discloses transmitting a radio resource control (RRC) message including a random access channel (RACH) resource configuration for one or more uplink bandwidth parts (BWPs) (see Fig. 10 i.e., UL BWP #1 for PRACH), (see Fig. 10 i.e., UL BWP #1 for PRACH & UL BWP #2), (see Para’s [0031], [0110-0111], [0114-0115] i.e., The BWP configuration information may include at least one of information indicating a numerology (for example, subcarrier spacing), information indicating a frequency position (for example, center frequency), information indicating a bandwidth (for example, the number of resource blocks (RB) (also referred to as “Physical RBs (PRBs)” and the like) [0116] i.e., The user terminal may receive BWP configuration information through higher layer signaling (for example, RRC signaling etc.), [0117] i.e., a plurality of BWPs are configured for the user terminal, [0119] i.e., a plurality of UL BWPs (i.e., “set of BWPs”) may be configured for the user terminal & [0131] i.e., a plurality of UL BWPs (i.e., “set of BWPs”) are configured for the user terminal, [0132-0134] i.e., As illustrated in Fig. 10, configuration information of a PRACH and/or a PUCCH is included in UL BWP #1). 

location information for the one or more uplink BWPs, (see Para [0115] i.e., The BWP configuration information may include at least one of information indicating a frequency position (for example, center frequency)…information related to Quasi-Co-Location, and the like & [0116] i.e., The user terminal may receive BWP configuration information through higher layer signaling (for example, RRC signaling))

and subcarrier spacing (SCS) information for the one or more uplink BWPs (see Para [0115] i.e., The BWP configuration information may include at least one of information indicating a numerology (for example, subcarrier spacing) & [0116] i.e., The user terminal may receive BWP configuration information through higher layer signaling (for example, RRC signaling))

and receiving a RACH preamble on an active uplink BWP among the one or more uplink BWPs (see Fig. 10 i.e., UL BWP #1 for PRACH & Para [0156] i.e., A random access preamble for establishing a connection with a cell can be transmitted on the PRACH), (see Fig. 10 i.e., UL BWP #1 for PRACH & Para’s [0115-0117] i.e., BWP configuration information received by the user terminal, [0119] i.e., UL BWP configured for the user terminal, [0131] i.e., The UL signal(s) is, for example, at least one of…a random access channel (for example, a Physical Random Access Channel (PRACH) & [0132-0133] i.e., Fig. 10 is a diagram to show an example of transmission of a UL signal in each UL BWP according to the third aspect & [0133-0134] i.e., As illustrated in Fig. 10, configuration information of a PRACH and/or a PUCCH is included in UL BWP #1). 

(Takeda suggests UL BWPs are configured for the user terminal (see Fig. 10 & Para’s [0114-0116] & [0131]) including an UL BWP configured for purposes of UL transmission of a random access preamble signal on the physical random access channel (PRACH) (see Fig. 10 i.e., UL BWP #1 for PRACH & Para’s [0131-0134] i.e., configuration information of a PRACH is included in UL BWP #1 & [0156] i.e., A random access preamble for establishing a connection with a cell can be transmitted on the PRACH)).  
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the user equipment which performs the RACH procedure including transmitting the RACH preamble to the base station as disclosed in Ji to receive RACH configuration information including information of an uplink bandwidth part BWP from one or more BWPs for uplink preamble PRACH transmission as disclosed in the teachings of Takeda who discloses a plurality of uplink (UL) BWPs may be configured for the user terminal because the motivation lies in Takeda for allocating resources of an UL BWP to the user terminal configured for PRACH preamble transmission on the uplink for efficiently performing the random access procedure.  

While Ji discloses transmitting a random access response (Ji, see Para [0044] i.e., When a BS 104 detects the random-access preamble, the BS may respond with a random access response (RAR)) and an uplink transmission is performed after the transmission Ji, see Para [0044] i.e., Upon detecting the RAR, the UE 102 may transmit a connection request to the BS 104 to establish an RRC connection with the BS 104…Msg 3), the combination of Ji in view of Takeda does not disclose the claim features of transmitting a random access response (RAR) including a timing advance (TA) value; and an uplink transmission is performed after the transmission of the RAR based on the TA value. However the claim features would be rendered obvious in view of KIM et al. US (2019/0230696).

KIM discloses transmitting a random access response including a timing advance (TA) value; (see Para’s [0087] i.e., The RAR includes timing advance (TA) information indicating timing offset information for UL synchronization, UL resource allocation information (UL grant information), and a temporary UE identifier (e.g., temporary cell-RNTI (TC-RNTI)). The UE may perform UL transmission (of, e.g., Msg3) according to the resource allocation information and the TA value in the RAR), [0200-0202] & [0204] i.e., timing advance (TA) information is transmitted in the RAR and the TRP may transmit a different TA value according to subcarrier spacing. To transmit Msg3 (i.e., “uplink transmission”), the UE receives a UL resource allocated in a carrier or a subband to which the subcarrier spacing, service type, and/or use case requested thereby is applied). 

and wherein an uplink transmission is performed after the transmission of the random access response based on the TA value (see Para’s [0087] i.e., The RAR includes timing advance (TA) information indicating timing offset information for UL synchronization, UL resource allocation information (UL grant information), and a temporary UE identifier (e.g., temporary cell-RNTI (TC-RNTI)). The UE may perform UL transmission (of, e.g., Msg3) according to the resource allocation information and the TA value in the RAR), [0200-0202] & [0204] i.e., timing advance (TA) information is transmitted in the RAR and the TRP may transmit a different TA value according to subcarrier spacing. To transmit Msg3 (i.e., “uplink transmission”), the UE receives a UL resource allocated in a carrier or a subband to which the subcarrier spacing, service type, and/or use case requested thereby is applied). 

KIM further discloses wherein the RACH resource configuration includes location information of the uplink BWP and SCS information of the uplink BWP (see Para’s [0088] i.e., PRACH configuration is provided through a higher layer signal (transmitted from an eNB), [0181] i.e., RACH resource…PRACH preamble and, possibly UL RACH message 3 such as Msg3 may be transmitted on the UL RACH resource…Alternatively, the size and location information on the time/frequency of the RACH resource are included in PRACH configuration & [0185] i.e., PRACH resource configuration may be transmitted on the PBCH…Since DL/UL frequency bands may differ, the PBCH may transmit DL/UL system bandwidth information and transmit a numerology used for UL data/control channel transmission, i.e., a subcarrier spacing). 

(KIM suggests the random access response (RAR) includes timing advance (TA) information indicating timing offset information for UL synchronization (see Para [0087])). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the random access response (RAR) transmitted to the UE for performing uplink transmission as disclosed in Ji in view of Takeda to include the timing advance (TA) value included in the random access response (RAR) disclosed in KIM who discloses a UE performing uplink transmission after the reception of the random access response according to the TA value because the motivation lies in KIM for the UE achieving UL synchronization based on the timing advance (TA) information included in the random access response. 
While Kim discloses an uplink transmission is performed after the transmission of the RAR based on a timing offset corresponding to the TA value (see Para [0087] i.e., The RAR includes timing advance (TA) information indicating timing offset information for UL synchronization…The UE may perform UL transmission (of, e.g., Msg3) according to the resource allocation information and the TA value in the RAR), wherein the timing offset is identified based on a SCS of the uplink transmission (see [0087] i.e., The RAR includes timing advance (TA) information indicating timing offset information for UL synchronization…The UE may perform UL transmission (of, e.g., Msg3) according to the resource allocation information and the TA value in the RAR (i.e., “timing offset” identified by the UE) & Para’s [0200-0202] i.e., The RAR is a message transmitted as a response to Msg1 of the UE. The TRP transmits the RAR in consideration of information about a service type and/or a use case, or a supported subcarrier spacing that the UE has reported through Msg1…RACH Msg1 including information about a requested service type, use case, and/or subcarrier spacing may be transmitted and the TRP transmits an RAR in consideration of this information & [0204] i.e., the TRP may designate a numerology (e.g., a subcarrier spacing) which is to be used on a corresponding resource together with information about a UL time/frequency resource on which Msg3 is to be transmitted…In addition, timing advance (TA) information is transmitted in the RAR and the TRP may transmit a different TA value according to subcarrier spacing), the combination of Ji in view of Takeda, and further in view of Kim does not explicitly disclose the timing offset is a timing alignment. However the claim feature would be rendered obvious in view of CHO et al. US (2018/0249479). 
Cho discloses random access response information includes Timing Alignment (TA) representing timing offset information for synchronization, (see Para’s [0194] & [0226]).   

(Cho suggests the Timing Alignment (TA) which represents timing offset information is used for achieving synchronization (see Para [0194])). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the identified timing offset information corresponding to the timing advance (TA) information received in the RAR which is used for achieving UL synchronization and wherein the timing offset is identified based on a SCS of the uplink transmission as disclosed in Ji in view of Takeda, and further in view of Kim to be identified as a timing alignment based on the teachings of Cho who discloses the random access response information includes Timing Alignment (TA) which represents timing offset information 

Regarding Claim 15, Ji discloses a user equipment (UE) (see Fig. 6 i.e., user equipment 600) in a wireless communication system, the UE comprising: a transceiver (see Fig. 6, 610); and a processor (see Fig. 6, 602) operably coupled to the transceiver (see Fig. 6, 610) and configured to: Receive a radio resource control (RRC) message including a random access channel (RACH) resource configuration for one or more uplink bandwidth parts (BWPs) (see Para’s [0046] i.e., a BS 104 may schedule UL and/or DL communications with a UE 102 in units of slots, which may include time-frequency resources spanning a number of subcarriers in frequency and a number of symbols in time, [0079] i.e., RACH configuration), (see Para’s [0043] i.e., radio resource configuration (RRC) information related to random access channel (RACH) procedures, [0044] i.e., random-access procedure by transmitting a random access preamble…When a BS 104 detects the random-access preamble, the BS may respond with a random access response (RAR)…In some embodiments, the random-access preamble, the RAR, the connection request, and the connection response may be referred to as Msg 1, Msg 2, Msg, 3, and Msg 4, respectively, [0078] i.e., the UE may be configured with one or more bandwidth parts (e.g., frequency bands) & [0080-0081] i.e., Msg 1 is configured in the RACH configuration & [0091]). 

see Para’s [0043] i.e., RRC configuration information related to RACH procedure, [0044] i.e., In an embodiment, a UE 102 may initiate an initial network access or a random-access procedure by transmitting a random access preamble (e.g., a physical signal including a predetermined sequence with no data bits). When a BS 104 detects the random-access preamble, the BS may respond with a random access response (RAR), [0078] i.e., the UE may be configured with one or more bandwidth parts (e.g., frequency bands), & [0080] i.e., Msg 1 is configured in the RACH configuration & [0081] i.e., In an embodiment, there is an initial active DL/UL bandwidth part pair (i.e., “active uplink BWP”) valid for a UE until the UE is explicitly configured or reconfigured with one or more bandwidth parts during or after an RRC connection (e.g., the exchanges of Msg 3 and 4) is established. The initial active DL/UL bandwidth part is confined within the UE minimum bandwidth for the given frequency band).

While Ji discloses transmitting the RACH preamble on an active uplink BWP among the one or more uplink BWPs (see Para’s [0044] i.e., In an embodiment, a UE 102 may initiate an initial network access or a random-access procedure by transmitting a random access preamble, [0078], & [0080-0081] i.e., “In an embodiment, there is an initial active DL/UL bandwidth part pair” (i.e., “active uplink BWP”) “valid for a UE until the UE is explicitly configured or reconfigured with one or more bandwidth parts during or after an RRC connection (e.g., the exchanges of Msg 3 and Msg 4) is established” suggests the initial active DL/UL bandwidth part pair allocated for the UE will be used for Msg 1 and Msg 2 before the RRC connection (e.g., Msg 3 and 4) transmission), Ji does not disclose receiving a radio resource control (RRC) message including a random access channel (RACH) resource configuration for one or more uplink bandwidth parts (BWPs), location information for the one or more uplink BWPs, and subcarrier spacing (SCS) information for the one or more uplink BWPs; and  transmitting the RACH preamble on an active uplink BWP among the one or more uplink BWPs. However the claim features would be rendered obvious in view of Takeda et al. US (2020/0252180).

Takeda discloses receiving a radio resource control (RRC) message including a random access channel (RACH) resource configuration for one or more uplink bandwidth parts (BWPs) (see Fig. 10 i.e., UL BWP #1 for PRACH), (see Fig. 10 i.e., UL BWP #1 for PRACH & UL BWP #2), (see Para’s [0031], [0110-0111], [0114-0115] i.e., The BWP configuration information may include at least one of information indicating a numerology (for example, subcarrier spacing), information indicating a frequency position (for example, center frequency), information indicating a bandwidth (for example, the number of resource blocks (RB) (also referred to as “Physical RBs (PRBs)” and the like) [0116] i.e., The user terminal may receive BWP configuration information through higher layer signaling (for example, RRC signaling etc.), [0117] i.e., a plurality of BWPs are configured for the user terminal, [0119] i.e., a plurality of UL BWPs (i.e., “set of BWPs”) may be configured for the user terminal & [0131] i.e., a plurality of UL BWPs (i.e., “set of BWPs”) are configured for the user terminal, [0132-0134] i.e., As illustrated in Fig. 10, configuration information of a PRACH and/or a PUCCH is included in UL BWP #1). 
 
location information for the one or more uplink BWPs, (see Para [0115] i.e., The BWP configuration information may include at least one of information indicating a frequency position (for example, center frequency)…information related to Quasi-Co-Location, and the like & [0116] i.e., The user terminal may receive BWP configuration information through higher layer signaling (for example, RRC signaling))

and subcarrier spacing (SCS) information for the one or more uplink BWPs (see Para [0115] i.e., The BWP configuration information may include at least one of information indicating a numerology (for example, subcarrier spacing) & [0116] i.e., The user terminal may receive BWP configuration information through higher layer signaling (for example, RRC signaling))

and transmitting a RACH preamble on an active uplink BWP among the one or more uplink BWPs (see Fig. 10 i.e., UL BWP #1 for PRACH & Para [0156] i.e., A random access preamble for establishing a connection with a cell can be transmitted on the PRACH), (see Fig. 10 i.e., UL BWP #1 for PRACH & Para’s [0115-0117] i.e., BWP configuration information received by the user terminal, [0119] i.e., UL BWP configured for the user terminal, [0131] i.e., The UL signal(s) is, for example, at least one of…a random access channel (for example, a Physical Random Access Channel (PRACH) & [0132-0133] i.e., Fig. 10 is a diagram to show an example of transmission of a UL signal in each UL BWP according to the third aspect & [0133-0134] i.e., As illustrated in Fig. 10, configuration information of a PRACH and/or a PUCCH is included in UL BWP #1). 

(Takeda suggests UL BWPs are configured for the user terminal (see Fig. 10 & Para’s [0114-0116] & [0131]) including an UL BWP configured for purposes of UL transmission of a random access preamble signal on the physical random access channel (PRACH) (see Fig. 10 i.e., UL BWP #1 for PRACH & Para’s [0131-0134] i.e., configuration information of a PRACH is included in UL BWP #1 & [0156] i.e., A random access preamble for establishing a connection with a cell can be transmitted on the PRACH)).  
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the user equipment which performs the RACH procedure including transmitting the RACH preamble to the base station as disclosed in Ji to receive RACH configuration information including information of an uplink bandwidth part BWP from one or more BWPs for uplink preamble PRACH transmission as disclosed in the teachings of Takeda who discloses a plurality of uplink (UL) BWPs may be configured for the user terminal because the motivation lies in Takeda for allocating resources of an UL BWP to the user terminal configured for PRACH preamble transmission on the uplink for efficiently performing the random access procedure.  

Ji, see Para [0044] i.e., When a BS 104 detects the random-access preamble, the BS may respond with a random access response (RAR)) and performing the uplink transmission after the reception of the random access response (Ji, see Para [0044] i.e., Upon detecting the RAR, the UE 102 may transmit a connection request to the BS 104 to establish an RRC connection with the BS 104…Msg 3), the combination of Ji in view of Takeda does not disclose the claim features of receiving a random access response (RAR) including a timing advance (TA) value; and performing an uplink transmission after the reception of the RAR based on the TA value. However the claim features would be rendered obvious in view of KIM et al. US (2019/0230696).

KIM discloses receiving a random access response including a timing advance (TA) value; (see Para’s [0087] i.e., The RAR includes timing advance (TA) information indicating timing offset information for UL synchronization, UL resource allocation information (UL grant information), and a temporary UE identifier (e.g., temporary cell-RNTI (TC-RNTI)). The UE may perform UL transmission (of, e.g., Msg3) according to the resource allocation information and the TA value in the RAR), [0200-0202] & [0204] i.e., timing advance (TA) information is transmitted in the RAR and the TRP may transmit a different TA value according to subcarrier spacing. To transmit Msg3 (i.e., “uplink transmission”), the UE receives a UL resource allocated in a carrier or a subband to which the subcarrier spacing, service type, and/or use case requested thereby is applied). 

see Para’s [0087] i.e., The RAR includes timing advance (TA) information indicating timing offset information for UL synchronization, UL resource allocation information (UL grant information), and a temporary UE identifier (e.g., temporary cell-RNTI (TC-RNTI)). The UE may perform UL transmission (of, e.g., Msg3) according to the resource allocation information and the TA value in the RAR), [0200-0202] & [0204] i.e., timing advance (TA) information is transmitted in the RAR and the TRP may transmit a different TA value according to subcarrier spacing. To transmit Msg3 (i.e., “uplink transmission”), the UE receives a UL resource allocated in a carrier or a subband to which the subcarrier spacing, service type, and/or use case requested thereby is applied). 

KIM further discloses wherein the RACH resource configuration includes location information of the uplink BWP and SCS information of the uplink BWP (see Para’s [0088] i.e., PRACH configuration is provided through a higher layer signal (transmitted from an eNB), [0181] i.e., RACH resource…PRACH preamble and, possibly UL RACH message 3 such as Msg3 may be transmitted on the UL RACH resource…Alternatively, the size and location information on the time/frequency of the RACH resource are included in PRACH configuration & [0185] i.e., PRACH resource configuration may be transmitted on the PBCH…Since DL/UL frequency bands may differ, the PBCH may transmit DL/UL system bandwidth information and transmit a numerology used for UL data/control channel transmission, i.e., a subcarrier spacing). 

(KIM suggests the random access response (RAR) includes timing advance (TA) information indicating timing offset information for UL synchronization (see Para [0087])). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the random access response (RAR) received by the UE for performing uplink transmission as disclosed in Ji in view of Takeda to include the timing advance (TA) value included in the random access response (RAR) disclosed in KIM who discloses a UE performing uplink transmission after the reception of the random access response according to the TA value because the motivation lies in KIM for the UE achieving UL synchronization based on the timing advance (TA) information included in the random access response. 
While Kim discloses performing an uplink transmission after the reception of the RAR based on a timing offset corresponding to the TA value (see Para [0087] i.e., The RAR includes timing advance (TA) information indicating timing offset information for UL synchronization…The UE may perform UL transmission (of, e.g., Msg3) according to the resource allocation information and the TA value in the RAR), wherein the timing offset is identified based on a SCS of the uplink transmission (see [0087] i.e., The RAR includes timing advance (TA) information indicating timing offset information for UL synchronization…The UE may perform UL transmission (of, e.g., Msg3) according to the resource allocation information and the TA value in the RAR (i.e., “timing offset” identified by the UE) & Para’s [0200-0202] i.e., The RAR is a message transmitted as a response to Msg1 of the UE. The TRP transmits the RAR in consideration of information about a service type and/or a use case, or a supported subcarrier spacing that the UE has reported through Msg1…RACH Msg1 including information about a requested service type, use case, and/or subcarrier spacing may be transmitted and the TRP transmits an RAR in consideration of this information & [0204] i.e., the TRP may designate a numerology (e.g., a subcarrier spacing) which is to be used on a corresponding resource together with information about a UL time/frequency resource on which Msg3 is to be transmitted…In addition, timing advance (TA) information is transmitted in the RAR and the TRP may transmit a different TA value according to subcarrier spacing), the combination of Ji in view of Takeda, and further in view of Kim does not explicitly disclose the timing offset is a timing alignment. However the claim feature would be rendered obvious in view of CHO et al. US (2018/0249479). 
Cho discloses random access response information includes Timing Alignment (TA) representing timing offset information for synchronization, (see Para’s [0194] & [0226]).   

(Cho suggests the Timing Alignment (TA) which represents timing offset information is used for achieving synchronization (see Para [0194])). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the identified timing offset information corresponding to the timing advance (TA) information received in the RAR which is used for achieving UL synchronization and wherein the timing offset is identified based on a SCS of the uplink transmission as disclosed in Ji in view of Takeda, and further in view of Kim to be identified as a timing 

Regarding Claim 35, the combination of Ji in view of Takeda, further in view of KIM, and further in view of Cho discloses the method of claim 1, wherein the uplink BWP is activated among the one or more uplink BWPs (Ji, Para [0081] & Takeda, see Para [0009]), and wherein the random access preamble is transmitted based on a RACH resource configuration associated with the activated uplink BWP, (Ji, see Para’s [0044] & [0081] & KIM, see Para [0088], [0181], & [0185]).

Regarding Claim 36, the combination of Ji in view of Takeda, further in view of KIM, and further in view of Cho discloses the method of claim 1, wherein the one or more uplink BWPs are configured based on the RRC message, (Ji, see Para’s [0043] i.e., RRC configuration information related to RACH procedures & [0081] i.e., uplink BWPs configured & Takeda, see Para [0034] i.e., RRC signaling).

Regarding Claim 37, the combination of Ji in view of Takeda, further in view of KIM, and further in view of Cho discloses the method of claim 1, further comprising: activating a next uplink BWP (Ji, see Para [0081] i.e., UE is reconfigured with one or more bandwidth parts during or after an RRC connection); 

Ji, see Para [0081] i.e., UE is reconfigured with one or more bandwidth parts during or after an RRC connection…A timer can enable a UE to switch the UE’s active DL bandwidth part to or from a default bandwidth part & Takeda, see Para’s [0032] i.e., Deactivation of a BWP is to be in a state where the BWP is unusable (i.e., RACH resource is not configured), [0053-0054] & [0102] i.e., In a case that a data channel (for example, a PDSCH and/or a PUSCH) is not scheduled in an activated BWP (DL BWP and/or UL BWP) (i.e., RACH resource is not configured) for a certain time period, the user terminal may deactivate the BWP. For example, in Figs. 2 to 6, since no PDSCH is scheduled in DL BWP #2 for the certain time period, the user terminal deactivates DL BWP#2…the user terminal deactivates DL BWP #2 and activates DL BWP#1 ); 
and performing a RACH procedure on the initial uplink BWP, (Ji, see Para’s [0043-0044] & [0080-0081]).  

Regarding Claim 38, the combination of Ji in view of Takeda, further in view of KIM, and further in view of Cho discloses the BS of claim 11, wherein the active uplink BWP is activated among the one or more uplink BWPs (Ji, Para [0081] & Takeda, see Para [0009]), and wherein the RACH preamble is transmitted based on a RACH resource configuration associated with the activated uplink BWP, (Ji, see Para’s [0044] & [0081] & KIM, see Para [0088], [0181], & [0185]).

Ji, see Para’s [0043] i.e., RRC configuration information related to RACH procedures & [0081] i.e., uplink BWPs configured & Takeda, see Para [0034] i.e., RRC signaling).

Regarding Claim 40, the combination of Ji in view of Takeda, further in view of KIM, and further in view of Cho discloses the BS of claim 11, wherein the processor is further configured to perform a RACH procedure on an initial uplink BWP (Ji, see Para’s [0043-0044] & [0080-0081]), wherein a next uplink BWP is activated (Ji, see Para [0081] i.e., UE is reconfigured with one or more bandwidth parts during or after an RRC connection), and wherein the next uplink BWP is switched to an initial uplink BWP in case that a RACH resource is not configured for the next uplink BWP, (Ji, see Para [0081] i.e., UE is reconfigured with one or more bandwidth parts during or after an RRC connection…A timer can enable a UE to switch the UE’s active DL bandwidth part to or from a default bandwidth part & Takeda, see Para’s [0032] i.e., Deactivation of a BWP is to be in a state where the BWP is unusable (i.e., RACH resource is not configured), [0053-0054] & [0102] i.e., In a case that a data channel (for example, a PDSCH and/or a PUSCH) is not scheduled in an activated BWP (DL BWP and/or UL BWP) (i.e., RACH resource is not configured) for a certain time period, the user terminal may deactivate the BWP. For example, in Figs. 2 to 6, since no PDSCH is scheduled in DL BWP #2 for the certain time period, the user terminal deactivates DL BWP#2…the user terminal deactivates DL BWP #2 and activates DL BWP#1 );

Regarding Claim 41, the combination of Ji in view of Takeda, further in view of KIM, and further in view of Cho discloses the UE of claim 15, wherein the active uplink BWP is activated among the one or more uplink BWPs (Ji, Para [0081] & Takeda, see Para [0009]), and wherein the RACH preamble is transmitted based on a RACH resource configuration associated with the activated uplink BWP, (Ji, see Para’s [0044] & [0081] & KIM, see Para [0088], [0181], & [0185]).
 
Regarding Claim 42, the combination of Ji in view of Takeda, further in view of KIM, and further in view of Cho discloses the UE of claim 15, wherein the one or more uplink BWPs are configured based on the RRC message, (Ji, see Para’s [0043] i.e., RRC configuration information related to RACH procedures & [0081] i.e., uplink BWPs configured & Takeda, see Para [0034] i.e., RRC signaling). 

Regarding Claim 43, the combination of Ji in view of Takeda, further in view of KIM, and further in view of Cho discloses the UE of claim 15, wherein the processor is further configured to: activate a next uplink BWP (Ji, see Para [0081] i.e., UE is reconfigured with one or more bandwidth parts during or after an RRC connection); 

and switching the next uplink BWP to an initial uplink BWP in case that a RACH resource is not configured for the next uplink BWP; (Ji, see Para [0081] i.e., UE is reconfigured with one or more bandwidth parts during or after an RRC connection…A timer can enable a UE to switch the UE’s active DL bandwidth part to or from a default bandwidth part & Takeda, see Para’s [0032] i.e., Deactivation of a BWP is to be in a state where the BWP is unusable (i.e., RACH resource is not configured), [0053-0054] & [0102] i.e., In a case that a data channel (for example, a PDSCH and/or a PUSCH) is not scheduled in an activated BWP (DL BWP and/or UL BWP) (i.e., RACH resource is not configured) for a certain time period, the user terminal may deactivate the BWP. For example, in Figs. 2 to 6, since no PDSCH is scheduled in DL BWP #2 for the certain time period, the user terminal deactivates DL BWP#2…the user terminal deactivates DL BWP #2 and activates DL BWP#1 ); 

and perform a RACH procedure on the initial uplink BWP, (Ji, see Para’s [0043-0044] & [0080-0081]).  
Regarding Claim 44, Ji discloses a method performed by a base station (BS) (see Fig. 7, 700) in a wireless communication system, the method comprising: transmitting a radio resource control (RRC) message including a random access channel (RACH) resource configuration for one or more uplink bandwidth parts (BWPs) (see Para’s [0046] i.e., a BS 104 may schedule UL and/or DL communications with a UE 102 in units of slots, which may include time-frequency resources spanning a number of subcarriers in frequency and a number of symbols in time, [0079] i.e., RACH configuration), (see Para’s [0043] i.e., radio resource configuration (RRC) information related to random access channel (RACH) procedures, [0044] i.e., random-access procedure by transmitting a random access preamble…When a BS 104 detects the random-access preamble, the BS may respond with a random access response (RAR)…In some embodiments, the random-access preamble, the RAR, the connection request, and the connection response may be referred to as Msg 1, Msg 2, Msg, 3, and Msg 4, respectively, [0078] i.e., the UE may be configured with one or more bandwidth parts (e.g., frequency bands) & [0080-0081] i.e., Msg 1 is configured in the RACH configuration & [0091]). 

receiving a RACH preamble on an active uplink BWP among the one or more uplink BWPs (see Para’s [0043] i.e., RRC configuration information related to RACH procedure, [0044] i.e., In an embodiment, a UE 102 may initiate an initial network access or a random-access procedure by transmitting a random access preamble (e.g., a physical signal including a predetermined sequence with no data bits). When a BS 104 detects the random-access preamble, the BS may respond with a random access response (RAR), [0078] i.e., the UE may be configured with one or more bandwidth parts (e.g., frequency bands), & [0080] i.e., Msg 1 is configured in the RACH configuration & [0081] i.e., In an embodiment, there is an initial active DL/UL bandwidth part pair (i.e., “active uplink BWP”) valid for a UE until the UE is explicitly configured or reconfigured with one or more bandwidth parts during or after an RRC connection (e.g., the exchanges of Msg 3 and 4) is established. The initial active DL/UL bandwidth part is confined within the UE minimum bandwidth for the given frequency band).

see Para’s [0044] i.e., In an embodiment, a UE 102 may initiate an initial network access or a random-access procedure by transmitting a random access preamble, [0078], & [0080-0081] i.e., “In an embodiment, there is an initial active DL/UL bandwidth part pair” (i.e., “active uplink BWP”) “valid for a UE until the UE is explicitly configured or reconfigured with one or more bandwidth parts during or after an RRC connection (e.g., the exchanges of Msg 3 and Msg 4) is established” suggests the initial active DL/UL bandwidth part pair allocated for the UE will be used for Msg 1 and Msg 2 before the RRC connection (e.g., Msg 3 and 4) transmission), Ji does not disclose transmitting a radio resource control (RRC) message including a random access channel (RACH) resource configuration for one or more uplink bandwidth parts (BWPs), location information for the one or more uplink BWPs, and subcarrier spacing (SCS) information for the one or more uplink BWPs; and  receiving the RACH preamble on an active uplink BWP among the one or more uplink BWPs. However the claim features would be rendered obvious in view of Takeda et al. US (2020/0252180).

Takeda discloses transmitting a radio resource control (RRC) message including a random access channel (RACH) resource configuration for one or more uplink bandwidth parts (BWPs) (see Fig. 10 i.e., UL BWP #1 for PRACH), (see Fig. 10 i.e., UL BWP #1 for PRACH & UL BWP #2), (see Para’s [0031], [0110-0111], [0114-0115] i.e., The BWP configuration information may include at least one of information indicating a numerology (for example, subcarrier spacing), information indicating a frequency position (for example, center frequency), information indicating a bandwidth (for example, the number of resource blocks (RB) (also referred to as “Physical RBs (PRBs)” and the like) [0116] i.e., The user terminal may receive BWP configuration information through higher layer signaling (for example, RRC signaling etc.), [0117] i.e., a plurality of BWPs are configured for the user terminal, [0119] i.e., a plurality of UL BWPs (i.e., “set of BWPs”) may be configured for the user terminal & [0131] i.e., a plurality of UL BWPs (i.e., “set of BWPs”) are configured for the user terminal, [0132-0134] i.e., As illustrated in Fig. 10, configuration information of a PRACH and/or a PUCCH is included in UL BWP #1). 
 
location information for the one or more uplink BWPs, (see Para [0115] i.e., The BWP configuration information may include at least one of information indicating a frequency position (for example, center frequency)…information related to Quasi-Co-Location, and the like & [0116] i.e., The user terminal may receive BWP configuration information through higher layer signaling (for example, RRC signaling))

and subcarrier spacing (SCS) information for the one or more uplink BWPs (see Para [0115] i.e., The BWP configuration information may include at least one of information indicating a numerology (for example, subcarrier spacing) & [0116] i.e., The user terminal may receive BWP configuration information through higher layer signaling (for example, RRC signaling))

see Fig. 10 i.e., UL BWP #1 for PRACH & Para [0156] i.e., A random access preamble for establishing a connection with a cell can be transmitted on the PRACH), (see Fig. 10 i.e., UL BWP #1 for PRACH & Para’s [0115-0117] i.e., BWP configuration information received by the user terminal, [0119] i.e., UL BWP configured for the user terminal, [0131] i.e., The UL signal(s) is, for example, at least one of…a random access channel (for example, a Physical Random Access Channel (PRACH) & [0132-0133] i.e., Fig. 10 is a diagram to show an example of transmission of a UL signal in each UL BWP according to the third aspect & [0133-0134] i.e., As illustrated in Fig. 10, configuration information of a PRACH and/or a PUCCH is included in UL BWP #1). 

(Takeda suggests UL BWPs are configured for the user terminal (see Fig. 10 & Para’s [0114-0116] & [0131]) including an UL BWP configured for purposes of UL transmission of a random access preamble signal on the physical random access channel (PRACH) (see Fig. 10 i.e., UL BWP #1 for PRACH & Para’s [0131-0134] i.e., configuration information of a PRACH is included in UL BWP #1 & [0156] i.e., A random access preamble for establishing a connection with a cell can be transmitted on the PRACH)).  

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the user equipment which performs the RACH procedure including transmitting the RACH preamble to the base station as disclosed in Ji to receive RACH configuration 

While Ji discloses transmitting a random access response (Ji, see Para [0044] i.e., When a BS 104 detects the random-access preamble, the BS may respond with a random access response (RAR)) and an uplink transmission is performed after the transmission of the random access response (Ji, see Para [0044] i.e., Upon detecting the RAR, the UE 102 may transmit a connection request to the BS 104 to establish an RRC connection with the BS 104…Msg 3), the combination of Ji in view of Takeda does not disclose the claim features of transmitting a random access response (RAR) including a timing advance (TA) value; and an uplink transmission is performed after the transmission of the RAR based on the TA value. However the claim features would be rendered obvious in view of KIM et al. US (2019/0230696).

KIM discloses transmitting a random access response including a timing advance (TA) value; (see Para’s [0087] i.e., The RAR includes timing advance (TA) information indicating timing offset information for UL synchronization, UL resource allocation information (UL grant information), and a temporary UE identifier (e.g., temporary cell-RNTI (TC-RNTI)). The UE may perform UL transmission (of, e.g., Msg3) according to the resource allocation information and the TA value in the RAR), [0200-0202] & [0204] i.e., timing advance (TA) information is transmitted in the RAR and the TRP may transmit a different TA value according to subcarrier spacing. To transmit Msg3 (i.e., “uplink transmission”), the UE receives a UL resource allocated in a carrier or a subband to which the subcarrier spacing, service type, and/or use case requested thereby is applied). 

and wherein an uplink transmission is performed after the transmission of the random access response based on the TA value (see Para’s [0087] i.e., The RAR includes timing advance (TA) information indicating timing offset information for UL synchronization, UL resource allocation information (UL grant information), and a temporary UE identifier (e.g., temporary cell-RNTI (TC-RNTI)). The UE may perform UL transmission (of, e.g., Msg3) according to the resource allocation information and the TA value in the RAR), [0200-0202] & [0204] i.e., timing advance (TA) information is transmitted in the RAR and the TRP may transmit a different TA value according to subcarrier spacing. To transmit Msg3 (i.e., “uplink transmission”), the UE receives a UL resource allocated in a carrier or a subband to which the subcarrier spacing, service type, and/or use case requested thereby is applied). 

KIM further discloses wherein the RACH resource configuration includes location information of the uplink BWP and SCS information of the uplink BWP (see Para’s [0088] i.e., PRACH configuration is provided through a higher layer signal (transmitted from an eNB), [0181] i.e., RACH resource…PRACH preamble and, possibly UL RACH message 3 such as Msg3 may be transmitted on the UL RACH resource…Alternatively, the size and location information on the time/frequency of the RACH resource are included in PRACH configuration & [0185] i.e., PRACH resource configuration may be transmitted on the PBCH…Since DL/UL frequency bands may differ, the PBCH may transmit DL/UL system bandwidth information and transmit a numerology used for UL data/control channel transmission, i.e., a subcarrier spacing). 

(KIM suggests the random access response (RAR) includes timing advance (TA) information indicating timing offset information for UL synchronization (see Para [0087])). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the random access response (RAR) transmitted to the UE for performing uplink transmission as disclosed in Ji in view of Takeda to include the timing advance (TA) value included in the random access response (RAR) disclosed in KIM who discloses a UE performing uplink transmission after the reception of the random access response according to the TA value because the motivation lies in KIM for the UE achieving UL synchronization based on the timing advance (TA) information included in the random access response. 

While Kim discloses an uplink transmission is performed after the transmission of the RAR based on a timing offset corresponding to the TA value (see Para [0087] i.e., The RAR includes timing advance (TA) information indicating timing offset information for UL synchronization…The UE may perform UL transmission (of, e.g., Msg3) according to the resource allocation information and the TA value in the RAR), wherein the timing offset is identified based on a SCS of the uplink transmission (see [0087] i.e., The RAR includes timing advance (TA) information indicating timing offset information for UL synchronization…The UE may perform UL transmission (of, e.g., Msg3) according to the resource allocation information and the TA value in the RAR (i.e., “timing offset” identified by the UE) & Para’s [0200-0202] i.e., The RAR is a message transmitted as a response to Msg1 of the UE. The TRP transmits the RAR in consideration of information about a service type and/or a use case, or a supported subcarrier spacing that the UE has reported through Msg1…RACH Msg1 including information about a requested service type, use case, and/or subcarrier spacing may be transmitted and the TRP transmits an RAR in consideration of this information & [0204] i.e., the TRP may designate a numerology (e.g., a subcarrier spacing) which is to be used on a corresponding resource together with information about a UL time/frequency resource on which Msg3 is to be transmitted…In addition, timing advance (TA) information is transmitted in the RAR and the TRP may transmit a different TA value according to subcarrier spacing), the combination of Ji in view of Takeda, and further in view of Kim does not explicitly disclose the timing offset is a timing alignment. However the claim feature would be rendered obvious in view of CHO et al. US (2018/0249479). 

Cho discloses random access response information includes Timing Alignment (TA) representing timing offset information for synchronization, (see Para’s [0194] & [0226]).   

(Cho suggests the Timing Alignment (TA) which represents timing offset information is used for achieving synchronization (see Para [0194])). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the identified timing offset information corresponding to the timing advance (TA) information received in the RAR which is used for achieving UL synchronization and wherein the timing offset is identified based on a SCS of the uplink transmission as disclosed in Ji in view of Takeda, and further in view of Kim to be identified as a timing alignment based on the teachings of Cho who discloses the random access response information includes Timing Alignment (TA) which represents timing offset information because the motivation lies in Cho that the Timing Alignment (TA) represents timing offset information which is used for achieving synchronization in the network system.     

Regarding Claim 45, the combination of Ji in view of Takeda, further in view of KIM, and further in view of Cho discloses the BS of claim 44, wherein the active uplink BWP is activated among the one or more uplink BWPs (Ji, Para [0081] & Takeda, see Para [0009]), and wherein the RACH preamble is transmitted based on a RACH resource configuration associated with the activated uplink BWP, (Ji, see Para’s [0044] & [0081] & KIM, see Para [0088], [0181], & [0185]).

Regarding Claim 46, the combination of Ji in view of Takeda, further in view of KIM, and further in view of Cho discloses the BS of claim 44, wherein the one or more uplink BWPs Ji, see Para’s [0043] i.e., RRC configuration information related to RACH procedures & [0081] i.e., uplink BWPs configured & Takeda, see Para [0034] i.e., RRC signaling).

Regarding Claim 47, the combination of Ji in view of Takeda, further in view of KIM, and further in view of Cho discloses the method of claim 44, further comprising performing a RACH procedure on an initial uplink BWP (Ji, see Para’s [0043-0044] & [0080-0081]), wherein a next uplink BWP is activated (Ji, see Para [0081] i.e., UE is reconfigured with one or more bandwidth parts during or after an RRC connection), and wherein the next uplink BWP is switched to an initial uplink BWP in case that a RACH resource is not configured for the next uplink BWP, (Ji, see Para [0081] i.e., UE is reconfigured with one or more bandwidth parts during or after an RRC connection…A timer can enable a UE to switch the UE’s active DL bandwidth part to or from a default bandwidth part & Takeda, see Para’s [0032] i.e., Deactivation of a BWP is to be in a state where the BWP is unusable (i.e., RACH resource is not configured), [0053-0054] & [0102] i.e., In a case that a data channel (for example, a PDSCH and/or a PUSCH) is not scheduled in an activated BWP (DL BWP and/or UL BWP) (i.e., RACH resource is not configured) for a certain time period, the user terminal may deactivate the BWP. For example, in Figs. 2 to 6, since no PDSCH is scheduled in DL BWP #2 for the certain time period, the user terminal deactivates DL BWP#2…the user terminal deactivates DL BWP #2 and activates DL BWP#1);
 


Allowable Subject Matter
Claims 48-51 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN A BAIG whose telephone number is (571)270-7511.  The examiner can normally be reached on M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADNAN BAIG/Primary Examiner, Art Unit 2461